Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the election filed 11/18/2020.  Applicant's election with traverse of Invention II (Claims 6-17) is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  Accordingly, claims 6-17 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 6-17 are directed to the abstract idea of determine whether a firm is qualified to participate in finance platform based on obligation, funding and market data, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claim 6 recites, in part, a system, for performing the steps of storing information of a plurality of professional firms; receive, over a network, by a new professional firm, obligation information and a future funding requirement facing the professional firm; receive, over the network, by a data source, real-time market data on the new professional firm; consolidate the received financial information and the received market data; normalize the consolidated information; determine whether the new professional firm is qualified to participate in a structured finance platform based on the normalization; add information of the new professional firm when the new .  These steps describe the concept of determine whether a firm is qualified to participate in finance platform based on obligation, funding and market data, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  Claims 7-17 are dependent on claim 6 and include all the limitations of claim 6.  Therefore, Claims 7-17 recite the same abstract idea of “determine whether a firm is qualified to participate in finance platform based on obligation, funding and market data”.  The limitations recited in the depending claims (For example, the creating, calculating, determining, pricing, adjusting, evaluating steps and the specific terms of note used) are further details of the abstract idea and not significantly more.  As such, the description in claims 6-17of determine whether a firm is qualified to participate in finance platform based on obligation, funding and market data is an abstract idea. 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using a “non-transitory storage medium” for storing data , a “processor” for  receive data  from “non-transitory storage mediums” and for adding data to non-transitory storage medium “automatically”.  The “mediums” and “processor” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “non-transitory storage medium” for storing data , a “processor” for  receive data  from “non-transitory storage mediums” and for adding data to non-transitory storage medium “automatically” amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified similar elements as routine and 

               Claims 6-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "new" in claims  6, 10, 13 and 15-17 is a relative term which renders the claim indefinite.  The term "new" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, what one regards as a “new” firm might not be what another regards as “new”.  Appropriate correction is required.

The term "professional" in claims 6, 7, 10, 13 and 15-17 is a relative term which renders the claim indefinite.  The term "professional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, what one .

The term "near" in claim 9 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, what one regards as a “near” might not be what another regards as “near”.  Appropriate correction is required.
	
	Claims 10-12 recites the term “optimized” which renders the claims indefinite.  More specifically, the term “optimized” means “to make something as good as possible” and it is unclear what the criteria in determining whether a financial package is “optimized” is.  What one regards as “optimized” might not be what another regards as “optimized” , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claims 13 and 15 recite the term “industry-comparable” which renders the claims indefinite.  More specifically, the term “comparable” means “worthy of comparison” or “similar” and it is unclear what the criteria in determining whether a firm is “industry-comparable” are.  This raises questions as to the intended metes and bounds of the claimed invention.  Appropriate correction is required.

All claims dependent from claim 6 inherit the same rejections under 35 U.S.C. 112, 2nd paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GURIEL et al. (US 2015/0112854 A1) in view of Lee (US 2005/0187866 A1). 

As per Claim 6

GURIEL (‘854) discloses

a first non-transitory storage medium for storing information of a plurality of firms (businesses/corporations), see at least paragraph 0112 (computer-readable storage medium configured to store…data; memory), paragraph 0115 (data can be stored on any type of computer readable storage medium e.g. CD-ROM, DVD, disk etc), paragraph 0041 (collections and monitoring….loans for…businesses), paragraph 0083 (corporations)

a processor configured to: receive, over a network, from a second non-transitory storage medium hosted by a firm (business/corporation), obligation information (current outstanding loan/debt) and a future funding requirement (desired loan amount) facing the firm, paragraph 0077 (gathers data based on information provided by the requester in the online application), paragraph 0060 (requester provides Company Details of the business; type of business…company name), paragraph 0043 (the loan requestor…uploads financial files to the system), paragraph 0083 (corporations), Abstract of GURIEL (analyzing financial data…. risk assessment for granting a loan; current outstanding loan/debt), paragraph 0006 (desired loan amount)

receive, over the network, from a third non-transitory storage medium hosted by a data source, real-time market data (value of the property) on the firm, see at least Abstract of GURIEL (obtaining financial data regarding a loan requester from a plurality of digital media sources), paragraph 0013 (extracting pertinent information about the requesting party in real-time), paragraph 0077 (gathers data based on information provided by the requester in the online application; accesses various databases and services online via the network in order to extra required information), paragraph 0025 (value of the property from the online property valuation service)

consolidate the received financial information and the received market data (value of the property), paragraph 0077 (gathers data based on information provided by the requester in the online application; accesses various databases and services online via the network in order to extra required information), paragraph 0043 (the loan requestor…uploads financial files to the system), paragraph 0025 (value of the property from the online property valuation service), paragraph 0026 (gathered and processed data) 

normalize consolidated information and automatically determine whether the firm is qualified to participate in a structured finance platform based on the normalization, see 

automatically add information of the firm to the non-transitory storage medium when the firm is qualified (approved) to participate in the finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), paragraph 0015 (loan account within the system wherein he/she can view…loan agreements) and Fig 7

automatically send an instruction, over the network, to the firm indicating disqualification (denied/rejected) to participate in the finance platform (loan) when the firm is not qualified to participate in the finance platform, paragraph 0051 (if the loan request is not approved than the loan request is either denied or not; if the decision or outcome of the assessment process is to deny the request, then in most cases the application will be rejected immediately; final decision may be automatic), paragraph 0030 (all the steps are performed automatically)

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the firm is a new professional firm.  However, whether a firm is “new” or “professional” is subjective *please see 112 rejection above* and since the firms described GURIEL is not limited to any specific type of firm (According to GURIEL, paragraph 0006, the business could be…other types of businesses) the firm in GURIEL can be interpreted as new professional firm.  In addition, Lee (‘866) teaches determine whether a new (start-up) professional firm is qualified to participate in a finance platform, see at least paragraph 0089 (start-up companies e.g. technology and manufacturing companies) and paragraph 0058 (credit analysis…capital raising; testing the ability of a company to meet its payments).  Both GURIEL and Lee are directed to raising capital for a firm by analyzing financial data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify GURIEL’s invention to include determine whether a new professional firm is qualified to participate in a finance platform.  One would have been motivated to do so for the benefit of allowing professional start-up companies to acquire funding.  

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the finance platform is a structured finance platform.  Lee (‘866) teaches determining whether a firm (company) is qualified to participate in a structured finance platform, see at least paragraph 0058 (credit analysis…capital raising; testing the ability of a company to meet its payments) and paragraph 0003 (structured notes) and paragraph 0056 (structured transaction).  Both GURIEL and Lee are directed to raising capital for a firm by analyzing financial data.  Therefore, the Examiner asserts 

As per Claim 7

GURIEL (‘854) discloses wherein the processor is configured to create a financial instrument (loan) based on select inputs regarding the obligation information and the future funding requirement facing the firm, paragraph 0077 (gathers data based on information provided by the requester in the online application), paragraph 0060 (requester provides Company Details of the business; type of business…company name), paragraph 0043 (the loan requestor…uploads financial files to the system), paragraph 0083 (corporations), Abstract of GURIEL (analyzing financial data…. risk assessment for granting a loan; current outstanding loan/debt), paragraph 0006 (desired loan amount), but fails to explicitly disclose the financial instrument is a structured note. Lee (‘866) teaches financial instrument is a structured note, see at least paragraph 0058 (credit analysis…capital raising; testing the ability of a company to meet its payments) and paragraph 0003 (structured notes).  Both GURIEL and Lee are directed to raising capital for a firm by analyzing financial data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify GURIEL’s invention to include the financial instrument is a structured note.  One would have been motivated to do so for the benefit of allowing structured note to be available to companies with complex financing needs.  

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the firm is a new professional firm.  However, whether a firm is “new” or “professional” is subjective *please see 112 rejection above* and since the firms described GURIEL is not limited to any specific type of firm (According to GURIEL, paragraph 0006, the business could be SMBs or other types of businesses).  In addition, the specific type of firm used is non-functional as it does not change the structure of the system or affect the manipulative steps of the invention and therefore do not patently distinguish the claimed system from the prior arts.  

As per Claim 8

GURIEL (‘854) fails to explicitly disclose wherein the structured note has a term of 15 years with interest only payments for a first 12 years with a three-year amortizing trail.  However, the specific term of the note used is non-functional as it does not change the structure of the system or affect the manipulative steps of the invention and therefore do not patently distinguish the claimed system from the prior arts.  
 
As per Claim 10

GURIEL (‘854) discloses calculate an optimized financial package for the firm based on the   38813160v1Attorney Docket No. 254730.000003obligation information and the future funding requirement, paragraph 0077 (gathers data based on information provided by the requester in the online application), paragraph 0060 (requester provides Company Details of the business; type of 

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the firm is a new professional firm.  However, whether a firm is “new” or “professional” is subjective *please see 112 rejection above* and since the firms described GURIEL is not limited to any specific type of firm (According to GURIEL, paragraph 0006, the business could be SMBs or other types of businesses).  In addition, the specific type of firm used is non-functional as it does not change the structure of the system or affect the manipulative steps of the invention and therefore do not patently distinguish the claimed system from the prior arts.  

As per Claim 16


GURIEL (‘854) further discloses wherein the processor is configured to determine a maximum funding level to which the firm is eligible, see at least paragraph 0066 (calculate the amount of funding and the tell is to make available to the requestor), paragraph 0093 (calculate the amount of funding that can be extended to the requestor), paragraph 0053 (lender offers the requester a loan amount… the requester chooses how much of the offered amount to draw down) and Fig 2 (218 offer Max. Loan) 

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the firm is a new professional firm.  However, whether a firm is “new” or “professional” is subjective *please see 112 rejection above* and since the firms described GURIEL is not limited to any specific type of firm (According to GURIEL, paragraph 0006, the business could be SMBs or other types of businesses).  In addition, the specific type of firm used is non-functional as it does not change the structure of the system or affect the manipulative steps of the invention and therefore do not patently distinguish the claimed system from the prior arts.  

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GURIEL et al. (US 2015/0112854 A1) in view of Lee (US 2005/0187866 A1), and further in view of Official Notice.

As per Claim 9

GURIEL (‘854) fails to explicitly disclose wherein the processor triggers refinancing at a 12-year mark to allow near continuous funding without interruption.  Official Notice is taken that it was old and well known in the art to trigger refinancing to allow near continuous funding without interruption (For example, refinance replaces existing loan to new one which results in new funding).   Applicant is reminded that the specific number of years to refinance is non-functional as it does not change the structure of the system 

As per Claim 15

GURIEL (‘854) discloses wherein the processor is configured to evaluate the firm's earnings and balance sheet, see at least paragraph 0088 (bank statements can also be automatically analyzed; net income; profit) and paragraph 0090 (balance-sheet accounts; balances/transactions), but fails to explicitly disclose evaluate earnings before interest, taxes, debt, service and amortization of expenses and balance sheet data in comparison to that of industry-comparable firms.  Official Notice is taken that it was old and well known in the art to evaluate earnings before interest, taxes, debt, service and amortization of expenses and evaluate balance sheet data in comparison to that of industry-comparable firms (For example, EBITADA *net income or earnings with interest, taxes, depreciation and amortization added back* and balance sheets are commonly used to analyze and compare profitability among companies/industries).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify GURIEL’s invention to include evaluate earnings before interest, taxes, debt, service and amortization of expenses and balance sheet data in comparison to that of industry-comparable firms.  One would have been motivated to do so for the benefit of reducing risk.

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the firm is a new professional firm.  However, whether a firm is “new” or “professional” is subjective *please see 112 rejection above* and since the firms described GURIEL is not limited to any specific type of firm (According to GURIEL, paragraph 0006, the business could be SMBs or other types of businesses).  In addition, the specific type of firm used is non-functional as it does not change the structure of the system or affect the manipulative steps of the invention and therefore do not patently distinguish the claimed system from the prior arts.    


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GURIEL et al. (US 2015/0112854 A1) in view of Lee (US 2005/0187866 A1), and further in view of Cotton (US 2004/0236667 A1).

As per Claim 17

GURIEL (‘854) discloses wherein the processor is configured to determine probability of default, see at least paragraph 0095 (probability of default… PD provides an estimate of the likelihood that a borrower will be unable to meet debt obligations), but fails to explicitly disclose determine a set of firm equity dynamic subordination levels to which the firm will be subject as a default- avoidance mechanism.  Cotton (‘667) discloses 

GURIEL (‘854) discloses automatically determine whether a firm is qualified to participate in a finance platform, see at least Fig 2 (online application -> gather data [Wingdings font/0xE0] automated process [Wingdings font/0xE0] underwriter decision [Wingdings font/0xE0] DENY/APPROVE offer max loan), but fails to explicitly disclose the firm is a new professional firm.  However, whether a firm is “new” or “professional” is subjective *please see 112 rejection above* and since the firms described GURIEL is not limited to any specific type of firm (According to GURIEL, paragraph 0006, the business could be SMBs or other types of businesses).  In addition, the specific type of firm used is non-functional as it does not change the structure of the system or affect the manipulative steps of the invention and therefore do not patently distinguish the claimed system from the prior arts.  


The claimed invention recited in claims 11-14, considered as a whole and in view of the 112 rejections above, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

Additional relevant reference found but not used in the rejection: Watson et al (US 2008/0133427 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIA-YI LIU/Primary Examiner, Art Unit 3695